United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                September 15, 2003

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 02-50968
                            Summary Calendar



                             CARMEN SANCHEZ,

                                                   Plaintiff-Appellant,

                                 versus

          JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                    Defendant-Appellee.

                           --------------------
              Appeal from the United States District Court
                    for the Western District of Texas
                          USDC No. SA-00-CV-1551
                           --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

      Carmen Sanchez appeals the district court’s judgment affirming

the   Commissioner’s     decision   to    deny   her   application       for

supplemental security income.       Because      Sanchez   did not file

objections to the magistrate judge’s report and recommendation,

review of the district court’s decision is for plain error only.

See Rodriguez v. Bowen, 857 F.2d 275, 277 (5th Cir. 1988); see also

United States v. Olano, 507 U.S. 725, 731-37 (1993)(defining plain

error).

      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Sanchez argues for the first time in this court that the

administrative law judge (ALJ) erred in finding, at the third step

of    the   sequential      analysis,   that     she   did     not    have    a    listed

impairment.      Assuming, arguendo, that exceptional circumstances

warrant review of Sanchez’s argument, it is utterly without merit.

The medical expert clearly testified that in his opinion, Sanchez

did not have a listed impairment, and Sanchez’s counsel even

questioned the expert as to why he opined that Sanchez did not have

a listed impairment.

       Sanchez also argues that the ALJ erred in determining that she

could do sedentary work because the regulations “require sitting

for six hours out of an eight hour day -- not less than six hours.”

She notes that the medical expert testified that she could sit for

less than six hours.         There is no requirement that in order to do

sedentary work, the claimant be allowed to sit for precisely six

hours per day.       See 61 Fed. Reg. 34,480.          Further, the hypothetical

posed to the vocational expert included the requirement that the

claimant be able to walk and stand for at least two hours in a

workday.

       Citing the medical reports submitted as new evidence before

the    Appeals   Council,       Sanchez       argues    that     the    ALJ       “simply

disregarded” this “most recent evidence.”                    The Appeals Council

considered     the    additional    evidence      submitted      by    Sanchez,       but

determined     that    it   provided    no    basis    for     changing      the    ALJ’s


                                          2
decision.    Evidence relating to the subsequent deterioration of a

previously    non-disabling   condition   is   not    material     unless   it

relates to the time period for which benefits were sought and

denied.    See Falco v. Shalala, 27 F.3d 160, 164 (5th Cir. 1994).

The relevant time period was from the date of Sanchez’s initial

application on September 2, 1998, through the ALJ’s decision on

September 15, 1999.      Thus, the Appeals Council did not err in

determining that the additional evidence did not provide any basis

for further review.     See Shave v. Apfel, 238 F.3d 592, 597 (5th

Cir. 2001).

     Sanchez argues that the ALJ disregarded her psychological

impairments and that the hypothetical posed to the vocational

expert was flawed because it did not include her psychological

limitations.    Other than testimony establishing that she had been

prescribed medication for depression, the only evidence presented

by Sanchez relating to her psychological limitations was a 1995

evaluation by a psychologist.       The ALJ specifically found that the

psychologist who performed the 1995 evaluation was not credible.

Moreover, a review of the evaluation reveals that the psychologist

had given only a provisional diagnosis, and that the evaluation was

to be continued the following week.       No further evidence relating

to the evaluation was entered into the record.                Because the ALJ

properly     rejected   Sanchez’s     assertion      of   a     psychological

limitation, he did not err by not including such limitation in his

hypothetical.

                                     3
       Sanchez     also   argues     that       the   ALJ       erred      in    finding     her

allegations      of    pain   not   credible.              It   is    within       the      ALJ’s

discretion       to    discredit     complaints            of    pain       based      on    the

complainant’s testimony of her daily activities in combination with

the medical records.          See Griego v. Sullivan, 940 F.2d 942, 945

(5th Cir. 1991); see also 20 C.F.R. § 404.1529 (explaining how the

Social Security Administration evaluates symptoms, including pain).

We find no abuse of discretion with respect to the ALJ’s evaluation

of Sanchez’s assertions of pain.

       Finally, Sanchez argues that the ALJ erred in failing to

determine whether she could maintain employment for a significant

period of time.         In support of her argument, she cites Watson v.

Barnhart, 288 F.3d 212, 218 (5th Cir. 2002).                     In Watson, this court

held   that   an      individual’s    ability         to    maintain        employment        is

relevant to a determination of disability.                           Id.        However, this

court has since held that “nothing in Watson suggests that the ALJ

must make a specific finding regarding the claimant’s ability to

maintain employment in every case.”                   Frank v. Barnhart, 326 F.3d

618, 619 (5th Cir. 2003).           Rather, “Watson requires a situation in

which, by its nature, the claimant’s physical ailment waxes and

wanes in its manifestation of disabling symptoms.”                               Id.   Because

Sanchez’s case did not present such a situation, the ALJ did not

err by failing to make a separate finding regarding her ability to

maintain employment for a significant period of time.


                                            4
AFFIRMED.




            5